Case 21-10054-amc               Doc 47     Filed 05/19/21 Entered 05/19/21 08:40:27                       Desc Main
                                           Document     Page 1 of 2

                    UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
In re:                                     :    CHAPTER 11
                                           :
RICHARD W. JOHNSON, JR. and                :
ALYSE M. JOHNSON                           :    Case No. 21-10054 (AMC)
                                           :
                        Debtors            :
__________________________________________:

                                         REPORT OF PLAN VOTING

           Richard W. Johnson, Jr. and Alyse M. Johnson, the debtors-in-possession (the

“Debtors”), by and through their counsel, Smith Kane Holman, LLC, respectfully submit the

following report on the voting of the Debtor’s Plan of Reorganization for Small Business Under

Chapter 11 dated April 8, 2021 (the “Plan”):1

           1.       Class 1 consists of the unsecured, priority claims, of which there are none.

Accordingly, the Debtors neither solicited nor received any votes from this Class.

           2.       Class 2(A) consists of the Secured Claim of The Bancorp. Bank by virtue of its

mortgage lien on the Debtors’ residence. Class 2(A) is impaired under the Plan. The Debtors

did not receive a ballot from the Class 2(A) creditor.

           3.       Class 2(B) consists of the Secured Claim of Allegro Credit by virtue of its lien on

the Debtors’ piano. Class 2(B) is impaired under the Plan. The Debtors did not receive a ballot

from the Class 2(B) creditor.

           4.       Class 3 consists of General Unsecured Claims. Class 3 is impaired under the

Plan. The Debtors did not receive a ballot from any Class 3 creditor.




1
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to such terms in the Plan.
Case 21-10054-amc          Doc 47    Filed 05/19/21 Entered 05/19/21 08:40:27              Desc Main
                                     Document     Page 2 of 2

       5.        Class 4 consists of the Debtors’ Interest in property of the Estate. Class 4 is

unimpaired under the Plan and, thus, deemed to have accepted the Plan. As a result, the Debtors

did not vote on their Plan.

       6.        The Debtors intend to seek confirmation of his Plan 11 U.S.C. § 1191(b) insofar

as the Debtors meet the requirements of 11 U.S.C. § 1129(a) except for §§ 1129(a)(8), (10) and

possibly (15).

                                                SMITH KANE HOLMAN, LLC


Dated: May 19, 2021                             By:_/s/ David B. Smith
                                                David B. Smith, Esquire
                                                112 Moores Road, Suite 300
                                                Malvern, PA 19355
                                                (610) 407-7216 Phone
                                                (610) 407-7218 Fax

                                                Counsel to Debtor-In-Possession
